Opinion issued December 10, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-19-00753-CV
                            ———————————
                            GARY BAIRD, Appellant
                                         V.
                TEXAS FAIR PLAN ASSOCIATION, Appellee



                On Appeal from the County Court at Law No. 1
                          Fort Bend County, Texas
                    Trial Court Case No. 19-CCV-065247



                          MEMORANDUM OPINION

      Appellant, Gary Baird, has filed a motion for voluntary dismissal of this

appeal, in which no opinion has issued. See TEX. R. APP. P. 42.1(a)(1), (c). Ten days

have passed with no response. See TEX. R. APP. P. 10.3(a).
      Accordingly, we grant appellant’s motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1), 43.2(f). We dismiss any pending motions as moot.

                                PER CURIAM

Panel consists of Justices Keyes, Goodman, and Countiss.




                                        2